DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed on 01/26/2021 has been entered. Claims 1, 6, 7, 9, 12, 14, 19, 21, 23, 25, 29, 32, 33, 37, 40, 41, 43, 58, 59, 61, 62, 67, 69, 75, 77, and 78 remain pending in the application. 
	Applicant’s amendments to the drawings and claims have overcome each and every objection previously set forth in the non-final Office action mailed 10/26/2020. 
Drawings have been amended such that Figure 3 now has label 300
Claim 19 has been amended such that it no longer recites the term “rubber like” and instead recites bio-compatible materials

Claim Objections
Claim 37 is objected to because of the following informalities: Claim 37 recites on lines 3-4: “or the core material comprises one or more components that are fully or partially filled of liquid.” 
“of” should be changed to “with” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 62 recites the limitation "the device component of claim 1 and a porous elastic and/or flexible sheath material" in line 2. There is insufficient antecedent basis for this limitation in the claim. 
It is unclear if this porous elastic and/or flexible sheath is an additional sheath to the elastic and/or flexible sheath material recited in claim 1. Further, line 3 recites the limitation “the elastic and/or flexible sheath material”. It is unclear if this elastic and/or flexible sheath material is the same as “a porous elastic and/or flexible sheath material with a pore size of between 0.01 to 100 micrometers” as recited in line 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 9, 14, 19, 23, 29, 32, 37, 40, 43, and 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karp (US-2004/0238052-A1).
Regarding claim 1, Karp teaches a device component, comprising: 
	a core material (referred to as stencil 12) that is press fit within one or more layers (referred to as substrates 11 and 13) of an elastic and/or flexible sheath material such that the elastic and/or flexible sheath material fully or partially covers the core material (12), wherein the device has a size suitable for use as a component of a clinical, medical, medicinal, and/or microfluidic device.
It is stated in paragraph [0125] techniques to attach various layers of the microfluidic device include using clamps or screws to apply pressure to the layers. It is understood that by applying pressure to the layers of the device, the layers are press fit. As recited by paragraph [0122] “Stencil layers and substrate layers can be flexible.” Further, as seen in Figures 1A and 1B, the substrate layers 11 and 13 fully cover stencil layer 12. Finally, it is understood that the device of Karp is a microfluidic device as stated in paragraph [0003]. 
Regarding claim 6, Karp teaches the device component of claim 1, wherein the core material (12) comprises one or more elastic and/or flexible materials, one or more non-elastic materials, or a combination thereof, wherein a surface of the core material (12) is grooved, 
It is understood that the core material (12) is made of a flexible material (see paragraph [0122]). As stated in paragraph [0158], the substrates and stencils may be chemically modified by corona/plasma discharge or chemical treatment. As seen in Figure 1B, it is understood that the stencil layer (12) is insulated between substrate layers 11 and 13. 
Regarding claim 7, Karp teaches the device component of claim 1, wherein the core material (12) is shaped as a cylinder, cube, cuboid, polyhedral, disc, capsule or sphere, or the core material is opaque, translucent, transparent, or comprises different portions that are individually opaque, translucent, or transparent.
As seen in Figure 1A, the stencil layer (12) is shaped as a cuboid. Recitation of “or the core material is opaque, translucent, transparent, or comprises different portions that are individually opaque, translucent, or transparent.” are not required and are therefore given minimal patentable weight. However it should be noted as further stated by paragraph [0122] of Karp, suitable materials for the stencil layer (12) include polycarbonate and acrylic, which are both understood to be transparent. 
Regarding claim 9, Karp teaches the device component of claim 1, wherein the core material (12) comprises one or more internal compartments, wherein the one or more internal compartments is optionally accessible by one or more openings through one or more sides of the core material (12) and/or optionally each internal compartment has a volume of approximately 5 microliter to approximately 10 milliliter.

Although not required, it should be noted that Karp teaches layers forming the microfluidic device to have a height between 1 to 500 microns and a length and width each at least 100 times larger than the height. Karp does not disclose an exact dimension for the channel 15, however it is understood that one skilled in the art would routinely optimize the dimensions of the channel according to the varying thicknesses of the layers such that the channel may hold between 5 microliters to 10 milliliters. See MPEP 2144.05 II.A.
Regarding claim 14, Karp teaches the device component of claim 9, wherein each compartment is the same size or a different size, wherein a surface of one or more core materials are grooved or comprise one or more indentations, physically and/or chemically modified, wherein the core material is insulated, or a combination thereof.
As stated by paragraph [0158], the substrates and stencils may be chemically modified by corona/plasma discharge or chemical treatment. Further, as seen in Figures 1A and 1B, the stencil layer (12) is insulated between layers 11 and 13. It is understood that as claim 9 states that there is “one or more internal compartments”, As it is understood, the device may have two or more compartments being the same or different size or a surface of one or more core materials are grooved or comprise one or more indentation or physically and/or chemically modified or the core material is insulated, as well as any combination of the three. As Karp teaches the surface of the core material (stencil layer) may be chemically modified and where the core material (stencil layer) is insulated between layers 11 and 13, Karp meets the limitation of the claim. 
Regarding claim 19, Karp teaches the device component of claim 1, wherein the elastic and/or flexible sheath material comprises polyethersulfone (PES) (see paragraph [0122] which states potential materials for both stencil (core) and substrate layers (sheath)). It is understood that the flexible sheath material comprises a listed material, therefore recitation of “or has a thickness of 0.1 mm to 10 mm” is given minimal patentable weight and is not required. 
Regarding claim 23, Karp teaches a device comprising one or more of the components of claim 1. It is understood that claim 23 recites “and optionally connected to an actuator to apply pressure to the core material.” Therefore, an actuator being connected to the core material is given minimal patentable weight and is not required. 
Regarding claim 29, Karp teaches the device component of claim 23, wherein the device comprises a core material that is hollow or semi-hollow. As seen in Figure 1A and 1B, the stencil layer 12 has channel 15. It is understood that the channel is hollow such that it would allow for fluid to be held within it. Recitation of “wherein the elastic and/or flexible sheath comprises a spongy or permeable elastic material configured to cause the device to function as a spray valve and/or” is given minimal patentable weight and is not required. Where it is understood that the sheath is either spongy/permeable or comprises a core material that is hollow or semi-hollow. 
Regarding claim 32, Karp teaches a device comprising one or more of the components of claim 29, see supra. 
Regarding claim 37, Karp teaches the device component of claim 1, where the core material comprises one or more components that are fully or partially filled of liquid.
As it is understood, the device of Karp is a microfluidic device, as such the channel 15 as seen in Figures 1A and 1B will be filled with a liquid. As Karp teaches the core material that is 
Regarding claim 40, Karp teaches a device comprising one or more device components of claim 37, see supra. 
Regarding claim 43, Karp teaches a device storage container, comprising one or more device components of claim 9, and wherein optionally the one or more internal compartments each has a volume of approximately 5 microliter to approximately 10 mL. 
Karp teaches layers forming the microfluidic device to have a height between 1 to 500 microns and a length and width each at least 100 times larger than the height. Karp does not disclose an exact dimension for the channel 15, however it is understood that one skilled in the art would routinely optimize the dimensions of the channel according to the varying thicknesses of the layers such that it may hold between 5 microliters to 10 milliliters. See MPEP 2144.05 II.A.
Regarding claim 58, Karp teaches a device comprising one or more of the storage containers as defined in claim 43, see supra.  

Claims 1, 6, 7, 19 are additionally rejected, and claim 77 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konrad (US-2008/0023414-A1). 
	Claim 1 is additionally rejected over Konrad. Konrad teaches a device component, comprising: 
		a core material (referred to as insert part 48) that is press fit within one or more layers of an elastic and/or flexible sheath material (referred to as base body 41) such that the elastic and/or flexible sheath material (41) fully or partially covers the core material, wherein the device has a size suitable for use as a component of a clinical, medical, medicinal, and/or microfluidic device ([0164], [0165], and Figures 1 and 2). 
	As recited by paragraph [0159] “It is of advantage if the material used for the base body 41 is of an elastically rebounding and deformable type, such as a silicone rubber, pharmaceutical rubber, bromobutyl rubber, rubber, a gel or an elastomeric plastic.” It is understood as seen in further detail in Figure 2, the insert part 48 is completely surrounded by base body 41 and would need to be pressed into the base body 41 to be held within the space. Further, since the device of Konrad is for bodily fluid separation, it is understood that it is suitable for such uses as clinical, medical, medicinal, and/or microfluidic devices. 
	Claim 6 is additionally rejected over Konrad. Konrad teaches the device component of claim 1, where the core material (48) is preferably a plastic, which includes materials such as polyethylene terephthalate (PET), polypropylene (PP), polyethylene (PE), high-density 
	Claim 7 is additionally rejected over Konrad. Konrad further teaches the device component of claim 1, wherein the core material (48) is shaped as a sphere (see Figure 6).
	Claim 19 is additionally rejected over Konrad. Konrad teaches the device component of claim 1, further teaching wherein the elastic and/or flexible sheath material (41) comprises synthetic rubber or silicone rubber (see supra). 
	Regarding claim 77, Konrad teaches a method for separating plasma from blood comprising:
		introducing whole blood in to the device component of claim 1;
	As seen in Figure 1, housing unit 1 holds a mixture 2 that comprises constituents 3 and 4, where the mixture may be blood (see paragraph [0145]). 
		sealing the device component for a time sufficient to allow plasma to separate from the red and white blood cells, or sealing the device component and applying a centrifugal force to separate the plasma from the red or white blood cells; and 
optionally pumping or pushing the separated plasma and/or white cells, and/or buffy coat out one or more apertures of the device component.  
As seen in Figure 1, the housing unit 1 is closed with a cap 20 ([0151]). As stated by paragraph [0003], the displaceable plunger in the blood sample tube is designed such that it . 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Karp (US-2004/0238052-A1) as applied to claim 1 above, and further in view of Schembri (US-6162400-A).
Regarding claim 12, Karp teaches the device component of claim 9. Karp does not teach wherein the one or more internal compartments further comprises a mechanical actuator that is optionally a piston attached to a solid shaft or spring. 
In the same problem solving area of valves for controlling fluid flow, Schembri teaches a centrifugal force activated valve for controlling fluid movement through an assay chamber. 
Specifically, Schembri teaches a valve chamber 23 that houses actuator 27 (Column 4 lines 64-66 and Figure 1). Actuator 27 is connected to bias means 29, which is a spring (Column 5 lines 54-56 and Figure 1). As it is understood, the actuator 27 is within an inner compartment (valve chamber 23). It would have been obvious to one skilled in the art to modify the device of Karp such that there is a valve within the middle stencil layer (12) for the benefit of positive 
Regarding claim 25, Karp teaches the device of claim 23. Karp does not teach wherein the device is a centrifugal device and/or the device component is actuated by application of a centrifugal force to the device component. 
In the same problem solving area of valves for controlling fluid flow, Schembri teaches a centrifugal force activated valve for controlling fluid movement through an assay chamber. 
Specifically, Schembri teaches bias means 29 that provides a counteracting force to urge the actuator 27 to a stationary position, where the counteracting force of bias means 29 may be a spring or diaphragm (Column 5 lines 44-60 and Figure 1). When a centrifugal force is applied, it causes the actuator 27 to move radially outward (Column 5 lines 46-50). It would have been obvious to one skilled in the art to modify the microfluidic device of Karp such that the piston to actuate valves is the centrifugal force activated valve as taught by Schembri for the benefit of providing simple and reliable fluid movement control that can be tuned to open or close over a wide variety of rotational speeds (Column 2 lines 7-11 of Schembri). 

Claims 14, 23, 29 are additionally rejected, and claims 21, 33, 41, 69, and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Karp (US-2004/0238052-A1) as applied to claims 1 and 9 above.
Claim 14 is additionally rejected in view of Karp. Karp teaches the device component of claim 9, wherein a surface of one or more core materials are grooved or comprise one or more 
As stated by paragraph [0158], the substrates and stencils may be chemically modified by corona/plasma discharge or chemical treatment. Further, as seen in Figures 1A and 1B, the stencil layer (12) is insulated between layers 11 and 13. 
While not required, an alternative embodiment of Karp teaches where there is a porous plug 623 between two stencil layers 620 and 621 ([0230] and Figure 24C). It is understood that the porous plug separates the flow channel region 622 into two compartments ([0230] and Figure 24C). It is understood that the porous plug 623 would be placed in the channel 15 as seen in Figure 1A for the benefit of trapping elements flowing in the fluid ([0230]). It is understood that depending on where the plug 623 is placed within the channel 15, it would create “chambers” that are either the same size or different sizes. It would have been obvious to one skilled in the art to modify the device of Karp as seen in Figure 1A and 1B to have a porous plug 623 as seen in a separate embodiment of Karp for the benefit of acting as a filter to trap elements within the fluid ([0230] of Karp), where the resulting device would have a combination of a chemically modified core material (stencil layer), an insulated core material (as seen in Figure 1A), and compartments that may be either the same of different size based on the position of the porous plug 623 within channel 15. 
Regarding claim 21, Karp teaches the device component of claim 1. An alternative embodiment of Karp teaches a filter element 55 which is disposed between multiple layers ([0171] and Figure 5C). 
or a filter material between each internal compartment. As such, a filter material between each internal compartment is given minimal patentable weight. 
Claim 23 is additionally rejected in view of Karp. Karp teaches the device component of claim 1. Although not required, an alternative embodiment of Karp teaches where a shutoff valve 473 is actuated by a piston (not shown) ([0213] and [0215]) (see Figures 22A-22D). As stated by paragraph [0215], actuation methods can be pneumatic, hydraulic, electro-mechanical, magnetic, and electro-static means.
It would have been obvious to one skilled in the art to incorporate the teachings of a piston activated valve as taught by the alternative embodiment of Karp for the benefit of controlling multiple fluids introduced to the device ([0214]). It is understood that the piston would be connected to an outer substrate layer (flexible sheath) such that pressure may be applied. 
	Claim 29 is additionally rejected in view of Karp. Karp teaches the device component of claim 23. Although not required, Karp teaches wherein the elastic and/or flexible sheath comprises a spongy or permeable elastic material configured to cause the device to function as a spray valve. 

Regarding claim 33, Karp teaches the device of claim 32. An alternative embodiment of Karp teaches where a shutoff valve 473 is actuated by a piston (not shown) ([0213] and [0215]) (see Figures 22A-22D). As stated by paragraph [0215], actuation methods can be pneumatic, hydraulic, electro-mechanical, magnetic, and electro-static means. It is understood that the piston would need to be connected to the device in order to open/close the valve and would therefore be connected. 
It would have been obvious to one skilled in the art to incorporate the teachings of a piston activated valve as taught by the alternative embodiment of Karp for the benefit of controlling multiple fluids introduced to the device ([0214]). Recitation of “or wherein the device is a centrifugal device and/or the device component is actuated by application of a centrifugal force to the device component.” is not required. 
	Regarding claim 41, Karp teaches the device of claim 40, wherein each device component is connected to an actuator or the device is a centrifugal device and the device component is actuated by application of a centrifugal force to the device component. 
An alternative embodiment of Karp teaches where a shutoff valve 473 is actuated by a piston (not shown) ([0213] and [0215]) (see Figures 22A-22D). As stated by paragraph [0215], actuation methods can be pneumatic, hydraulic, electro-mechanical, magnetic, and electro-static means. 

Regarding claim 69, Karp teaches the device component of claim 1. As seen in Figure 1A and 1B of Karp, it is understood that there are two apertures 14 that facilitate entry into and out of the channel 15. However, Karp does not teach where there are two or more compartments separated by a porous filter material. An alternative embodiment of Karp as seen in Figure 24C shows a device with two stencil layers 620 and 621 where there is a porous plug 623 ([0230]). As it is understood, the porous plug 623 acts as a divide between two different compartments on either side of the plug 623. As stated by paragraph [0165], microstructures can be filled with filling materials, which can include filters such as biological, size-exclusion, or chemical filters. It is understood that these are all different kinds of porous filter materials. Therefore, it would have been obvious to one skilled in the art to modify the device of Karp as seen in Figure 1A and 1B to have a porous plug 623 as seen in a separate embodiment of Karp for the benefit of acting as a filter to trap elements within the fluid ([0230] of Karp).
Regarding claim 75, modified Karp teaches the device comprising one or more filters according to claim 69. Recitation of “and wherein the device is optionally a centrifugal device.” is given minimal patentable weight, as it is optional to be a centrifugal device. 

Claims 33 and 41 are additionally rejected under 35 U.S.C. 103 as being unpatentable over Karp (US-2004/0238052-A1) as applied to claim 1 above, and further in view of Schembri (US-6162400-A).
Claim 33 is additionally rejected over Karp in view of Schembri. It should be noted that it is not required for the device to be a centrifugal device and/or the device component is actuated by application of a centrifugal force to the device component as Karp has already taught where an actuator is connected to a component. Karp teaches the device of claim 32. 
However, Karp does not teach wherein the device is a centrifugal device and/or the device component is actuated by application of a centrifugal force to the device component. 
In the same problem solving area of valves for controlling fluid flow, Schembri teaches a centrifugal force activated valve for controlling fluid movement through an assay chamber. 
Specifically, Schembri teaches bias means 29 that provides a counteracting force to urge the actuator 27 to a stationary position, where the counteracting force of bias means 29 may be a spring or diaphragm (Column 5 lines 44-60 and Figure 1). When a centrifugal force is applied, it causes the actuator 27 to move radially outward (Column 5 lines 46-50). It would have been obvious to one skilled in the art to modify the microfluidic device of Karp such that the piston to actuate valves is the centrifugal force activated valve as taught by Schembri for 
Claim 41 is additionally rejected over Karp in view of Schembri. It should be noted that Karp teaches where each device component is connected to an actuator, therefore “or the device is a centrifugal device and the device component is actuated by application of a centrifugal force to the device component.” is given minimal patentable weight. 
Karp teaches the device of claim 40. However, Karp does not teach wherein the device is a centrifugal device and the device component is actuated by application of a centrifugal force to the device component. 
In the same problem solving area of valves for controlling fluid flow, Schembri teaches a centrifugal force activated valve for controlling fluid movement through an assay chamber. 
Specifically, Schembri teaches bias means 29 that provides a counteracting force to urge the actuator 27 to a stationary position, where the counteracting force of bias means 29 may be a spring or diaphragm (Column 5 lines 44-60 and Figure 1). When a centrifugal force is applied, it causes the actuator 27 to move radially outward (Column 5 lines 46-50). It would have been obvious to one skilled in the art to modify the microfluidic device of Karp such that the piston to actuate valves is the centrifugal force activated valve as taught by Schembri for the benefit of providing simple and reliable fluid movement control that can be tuned to open or close over a wide variety of rotational speeds (Column 2 lines 7-11 of Schembri). It is understood that the valve being a centrifugal activated valve indicates that the device as a whole would need to be a centrifugal device to function. 

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Karp (US-2004/0238052-A1) as applied to claim 58 above, and further in view of Oppenheimer (US-2015/0190802-A1). 
Regarding claim 59, Karp teaches the device of claim 58. However, Karp does not teach wherein the one or more storage containers are connected to an actuator, wherein application of force to the core material deforms the elastic and/or flexible sheath material allowing release of materials stored in the one or more compartments via the one or more holes in the core material. 
In the same problem solving area, Oppenheimer teaches deformable reservoirs and actuators to meter small volumes of reagents that can be used in microfluidic systems. 
Specifically, Oppenheimer teaches a deformable reservoir, which is pressed by an actuator ([0007]). When the actuator is pressed against the deformable reservoir, it produces a controlled flow of fluid out of the deformable reservoir ([0010]). It is understood that the actuator of Oppenheimer would be placed such that the force would apply force to the outer substrate layer (flexible sheath) of Karp, such that the force would deform the stencil layer (core) as well to cause the movement of fluid. It is understood that the channel 15 (container) would therefore be connected to an actuator. It would have been obvious to one skilled in the art to modify the device of Karp such that it has the actuator for releasing fluids 
Recitation of “of a centrifugal microfluidic device, wherein application of a centrifugal force to the core material inflates the elastic and/or flexible sheath material allowing release of materials stored in the one or more compartments via the one or more holes in the core material.” is not required, and is therefore given minimal patentable weight.
Claims 62 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Karp (US-2004/0238052-A1) as applied to claim 1 above, and further in view of Bacon (US-4534863-A).
Regarding claim 62, Karp teaches a device filter comprising: the device component of claim 1 and a porous elastic and/or flexible sheath material with a pore size of between 0.01 µm to 100 µm, the elastic and/or flexible sheath material comprising one or more of latex, synthetic rubber, and/or thermoplastic elastomers. 
It is understood that this porous elastic and/or flexible sheath material is different from the elastic and/or flexible sheath material of claim 1, that it is an additional layer.
In an alternate embodiment, Karp teaches a microfluidic coupler that has a semipermeable membrane 27 ([0131] and Figures 2A-C). Karp does not teach where the semipermeable membrane 27 comprises one or more of latex, synthetic rubber, and/or thermoplastic elastomers.
In the analogous art of microfluidic devices for the analysis of relatively small fluid samples, Bacon teaches a centrifugal filtering device. 
Specifically, Bacon teaches a filter material that may be polytetrafluoroethylene with a pore size of 0.2, 0.45, or 1 micron (Column 9 lines 19-30). Further, the filter material may be 
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., a filter material made of polytetrafluoroethylene or nitrocellulose), and that in combination, each element merely would have performed the same function as it did separately (i.e., the semipermeable membrane), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine the filter material of reference Bacon with the semipermeable membrane of reference Karp, since the result would have been predictable.
Regarding claim 67, modified Karp teaches a device comprising one or more filters according to claim 62, see supra. 

Claim 78 is rejected under 35 U.S.C. 103 as being unpatentable over Karp (US-2004/0238052-A1) as applied to claim 9 above, and further in view of Varma (WO-2013/084140-A1). 
Regarding claim 78, Karp teaches the device component of claim 9. Karp does not teach a method for separating plasma from blood comprising: 
	sealing the device component for a time sufficient to allow plasma to separate from the red and white blood cells, or sealing the device component and applying a centrifugal force to separate the plasma from the red or white blood cells; and
	optionally pumping or pushing the separated plasma and/or white cells, and/or buffy coat out one or more apertures of the device component. 
It is understood that the device of Karp may contain blood, as paragraph [0146] states that the channels of the device may be heparinized to prevent clotting of blood samples. 
In the same problem solving area, Varma teaches a rotatable carrier that separates an analyte into at least two components. 
Specifically, Varma teaches a rotatable carrier 103 that includes a recess sized to receive an analyte holding portion 101 (page 6 [20] and [21] and Figure 1). Section [20] further specifies that the receiving portion 101 can be removably attached and can be rotated to separate the analyte of interest, with section [23] stating that adhesive tape may be used to secure analyte holding portion 101 to the rotatable carrier 103. Varma specifies on page 5 section [18] that when the analyte is blood, red and white blood cells separate from blood plasma. As it is understood, the analyte holding portion 101 is sealed to the rotatable carrier 103. 
It would have been obvious to one skilled in the art to modify the device of Karp such that it is appropriately sized such that it can fit within the recess of the rotatable carrier 103 as taught by Varma as it is beneficial to separate red and white blood cells from plasma to perform analytic analysis on one or more characteristics of the blood plasma (page 5 section [18]). 
. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 61, the closest prior art Karp teaches the device as defined in claim 43. However, Karp does not teach a method for storing and releasing reagents where reagents are released by applying pressure to the core material, where the pressure causes the flexible sheath material to separate from the core material and expose one or more of the openings in the core material. Further, Karp does not teach where releasing the pressure to the core material causes the sheath material to reseal the one or more openings. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA YUAN LYLE whose telephone number is (571)272-9856.  The examiner can normally be reached on 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA Y LYLE/Examiner, Art Unit 1798                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798